Citation Nr: 1728058	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In June 2016, the Board remanded this matter for additional development. 

The issue of entitlement to service connection for tinnitus has been raised during the April 2016 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by letters dated in March 2011 and October 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the April 2016 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations in conjunction with the service connection claim on appeal in September 2011 and January 2017 to clarify the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the January 2017 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In written statements of record and during his April 2016 Board hearing, the Veteran and his spouse asserted that he was exposed to noise during his active service and had hearing loss since service.  He reported that in-service duties included servicing transit flights as well as working as a jet mechanic. 

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was listed as ADJ 8319 with a related civilian occupation of Aircraft Mechanic.  Service treatment records did not show any complaints, findings, or diagnosis of bilateral hearing loss.  In a September 1968 Report of Medical History, the Veteran marked no to having or ever had hearing loss.  In the September 1968 service enlistment examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
0
LEFT
0
0
0
N/A
15

In the September 1970 examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
10
0
10
LEFT
5
5
5
10
5

In a November 1972 Report of Medical History, the Veteran marked no to having or ever had hearing loss.  In the November 1972 service separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
0
0
5

In a September 2011 VA audio examination report, the Veteran indicated that his military noise exposure included jet engines, propellers, planes firing up, tools, and support equipment.  He reported that he wore hearing protection at times and had occupational noise exposure during employment as a truck driver from 1973 to the present.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
10
25
40
LEFT
5
5
15
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Accordingly, a right ear hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  After review of the claims file and examining the Veteran, the examiner diagnosed mild, bilateral sensorineural hearing loss.  He opined that the Veteran's hearing loss was not caused by or a result of noise exposure in military as a jet engine mechanic.  In the cited rationale, the examiner highlighted that the Veteran's enlistment and separation examination reports showed hearing within normal limits bilaterally.  Thereafter, the examiner concluded that the Veteran's current hearing loss occurred sometime after military service.

In a January 2017 VA audio examination report, the Veteran indicated that his military noise exposure included jet engines as a Navy aviation jet mechanic with no combat.  The Veteran again reported occupational noise exposure as a truck driver and recreational noise exposure from riding a motorcycle for about two years (30 years ago) and attending a few concerts.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
15
10
45
LEFT
5
10
15
30
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

After review of the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  He opined that the Veteran's right and left ear hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In the cited rationale, the examiner highlighted that there were no significant positive threshold shifts in the Veteran's hearing during military service and that he did not serve in combat.  The examiner further commented that the Veteran's hearing was within normal limits at separation, that the Veteran had specifically reported that he had no hearing loss at service separation, and that there was no record of the Veteran having hearing loss soon after he separated from service.  The examiner reiterated that the Veteran's current hearing loss was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner instead indicated that the Veteran's hearing loss was more likely the result of occupational noise exposure as a truck driver for 39 years after service, aging, and/or medical conditions.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 1972.  

Post-service medical evidence of record first showed findings of bilateral hearing loss in 2011, decades after the Veteran's separation from active service in 1972.  In addition, evidence of record reflects that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss and his active military service, to include conceded in-service noise exposure.  In fact, in the January 2017 VA examination report discussed at length above, the examiner specifically opined that the Veteran's hearing loss was less likely as not related to service.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record and clearly acknowledging the Veteran's asserted in-service noise exposure was positive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the January 2017 VA examiner.

The only other evidence of record which relates the Veteran's claimed bilateral hearing loss to his active military service are his own statements and the statements of his spouse.  These statements are competent evidence as to observable symptomatology, including decreased hearing acuity.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present bilateral hearing loss was as a result of service, to include conceded in-service noise exposure, draw medical conclusions, which the Veteran and his spouse are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in January 2017.

Therefore, the criteria to establish entitlement to service connection for bilateral hearing loss have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


